Citation Nr: 1753307	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-30 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right foot disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to January 2001. 

This case comes before the Board of Veterans' Appeals (the Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.

The Veteran appeared at a Travel Board hearing at the RO in November 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record lacks an adequate medical opinion with regard to the Veteran's claimed condition.  In particular, the record does not contain an opinion as to whether the Veteran's right foot disability is proximately caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the VA's part during the February 2009 surgery on the Veteran's right foot.  The record only contains an opinion as to the January 2010 surgery.  The Veteran's April 2010 statement in support of claim specifically alleged an error in the February 2009 surgery was the cause of his right foot disability.  Therefore, the Board cannot adjudicate the Veteran's claim without such an opinion, and a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA records regarding the treatment of the Veteran's right foot disability, to include complex regional pain syndrome and neuropathic pain.

2.  Forward the Veteran's claims file to an appropriate VA examiner to address the etiology of the Veteran's right foot disability, to include complex regional pain syndrome and neuropathic pain. 

Unless the examiner finds that an examination is required, the Veteran need not be examined. 

Following review of the claims file and an appropriate examination, the examiner should provide an opinion as to:

a. Whether it is at least as likely as not (50 percent or greater likelihood), that the Veteran's right foot disability, to include complex regional pain syndrome and neuropathic pain, was the result of carelessness, accident, negligence, lack of proper skill, error in judgment, or similar instances of fault by VA during the surgery performed on the Veteran's right foot in February 2009.  

b.  Whether the additional disability was caused by an event that was not reasonably foreseeable by a reasonable health care provider?

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




